10
11
12
13
14
L5
16
LY
18
19
20
21
22
25
24
25
26
27

28

Case 2:20-cr-00035-JFW Document 7 Filed 01/16/20 Page 1of2 Page ID #38

NICOLA T. HANNA
United States Attorney
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division
MACK E. JENKINS (Cal. Bar No.242101) .
VERONICA DRAGALIN (Cal. Bar No. 281370)
MELISSA MILLS (Cal. Bar No. 248529)
Assistant United States Attorney
Public Corruption and Civil Rights Section
1500 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-2091
Facsimile: (213) 894-2927
Email: mack. jenkins@usdoj. gov
veronica.dragalin@usdoj.gov
melissa.mills@usdoj.gov

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

90 CRANOSR
UNITED STATES OF AMERICA, No. CR20- GVUNRUYUUYY
Plaintiff, [RROPOSED] ORDER SEALING

 

INDICTMENT AND RELATED DOCUMENTS

Vv.
(UNDER SEAL)

MITCHELL ENGLANDER,

Defendant.

 

 

 

 

For good cause shown, IT IS HEREBY ORDERED THAT:

Pursuant to Federal Rule of Criminal Procedure 6(e) (4), the
indictment and, anny related documents in the above-titled case (except
the arrest warrant), the government’s sealing application, and this
order shall be kept under seal until such time as the government

files a “Report Commencing Criminal Action” in this matter.

ALEXANDER F. MacKINNON
Lele Qo

 

DATE HONORABLE ALEXANDER F. MACKINNON
UNITED STATES MAGISTRATE JUDGE

1

x

 
10
il
12
13
14
15
16
17
18
19
20
2l
22
23
24
25
26
27

28

 

 

Case 2:20-cr-00035-JFW Document 7 Filed 01/16/20 Page 2of2 Page ID #:39

OR IN CASE OF DENTAL:

The government’s application for sealed filing is DENIED. The
sealing application will be filed under seal. The underlying
document(s) shall be returned to the government, without filing of

the documents or reflection of the name or nature of the documents on

the clerk’s public docket.

 

 

DATE HONORABLE ALEXANDER F. MACKINNON
UNITED STATES MAGISTRATE JUDGE

Prepared by:
f

noice. agen

VERONICA-DRAGATIN
Assistant United States Attorney

 

 
